Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8  11  12  16  17] is/are rejected under 35 U.S.C. 102(a  1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN  201450195   alone or where noted taken in view of Meynier  290 and Scholler 998
For clams  1  2  3  11   12  16  17    CN  figures  1  2includes  a coaxial connector  with a first portion at lines  3  5  6 and a second portion at lines  10   11  each with inner and outer conductors and with a  a leaf type spring  between the outer conductors  whereby the second portion is made floatable  Claim 3  and claim 2  if at issue deemed obvious variations       For claims  11  12   16  note    pair of pcbs   1, 1     and claim 17  relates to obvious choice of use of the device    For claims  4  5  obvious to form the pin on the first connector portion  to be received in an elastic member on the second portion  in view of   Meynier  figure 8 at  6  39   12   for easy  movement of parts and  for claims  6  7   8 also obvious to use a  separate spring in the second socket in view of Scholler  at   7 9  11                                                                             For all listed claims  rejections adequate but any other matters at issue as alternative deemed obvious variant 
.Claims     9  10  13 -15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE  TC  Patel  571  272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.